Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 15/415,099 filed on 25 January 2017. This application claims FOR priority to CN201610059899.3 filed on 28 January 2016. 	The response filed 20 September 2021 amends claims 1, 3, 7-11, 13, 15, 16, 19, 22-26, 28-30, and 34, cancels claims 2, 4, 5, 14, 18, 20, 27, 32, and 33, and presents arguments is hereby acknowledged. 	Claims 1, 3, 6-13, 15-17, 19, 21-26, 28-31, and 34 are presented for examination.


Response to Arguments
Independent Claims 1, 11, 16, 25, 29, and 30
On pages 17-19 of the response filed 20 September 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 18 June 2021 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 17-19, Applicant argues that the Saxena/Mastin Crosbie/Montulli system fails to teach or suggest “receiving a first service component-oriented information entity by an instance of a first service component for performing a first service, wherein the instance of the first service component processes the first service component-oriented information entity and returns a first result; in response to said receiving, the first service component generating a second service component-oriented information entity for a second service component for performing a second service different from and associated with the first service.” Applicant argues that “even if Saxena can be read as performing a service and providing a result (which is not acknowledged), Saxena does not teach or suggest all of the limitations of the amended independent claims.” Further, Applicant argues that “even if Mastin Crosbie can be read as performing a service and providing a result, Mastin Crosbie does not teach or suggest all of the limitations of the amended independent claims. Even further, Applicant argues that “Montulli is silent with regard to the claim limitations discussed above, and does not cure the shortcomings of Saxena and Mastin Crosbie.” 	Examiner respectfully agrees and finds this argument persuasive. None of the Saxena/Mastin Crosbie/Montulli system teaches the amended limitation. Therefore, Examiner finds this argument persuasive. 

Dependent Claims 3, 6-10, 12, 13, 15, 17, 19, 21-24, 26, 28, 31, and 34 
On pages 17-19 of the response filed 20 September 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 18 June 2021 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Claim Interpretation
Claims 1, 3, 7, 9-11, 16, 24, 25, 29, and 30 disclose the “instance” of a first service component or a second service component. For the purpose of this examination, Examiner will interpret an instance to mean a “single occurrence of something,” as defined by Oxford dictionary.
Claims 1, 16, 29, and 30 disclose “wherein the first result and the second result when combined provide a service comprising the first service and the second service.” Applicant’s specification, on page 13, states “a service is a discrete unit of functionality that can be accessed remotely and acted upon and updated independently.” For the purpose of this Examination, Examiner will interpret the “service comprising the first service and the second service” to mean the two-way communication between services creates a new service, which is the intended result of receiving the first result and the second result.
Claims 6, 12, and 21 disclose “wherein the event is selected from the group consisting of.” As per MPEP 2173.05(h), Examiner interprets this limitation to mean a Markush Group reciting a list of alternatives.
Claims 8, 9, 23, and 24 recite “comprises at least one of.” As per MPEP 2173.05(h), Examiner interprets this limitation to mean a Markush Group reciting a list of alternatives.
Claim 8 and 23 recite “the ongoing processing operation.” For the purpose of this examination, Examiner will interpret this limitation to have sufficient antecedent basis from the limitation “wherein the instance of the second service component processes the second service component-oriented information entity and returns a second result” introduced in claims 1 and 16.
Claims 10, 19, and 34 recite “wherein the second service component is one of a local service component and a remote service component.” As per MPEP 2173.05(h), Examiner interprets this limitation to mean a Markush Group reciting a list of alternatives.
Claim 11 discloses “wherein the first result and the second result provide the service.” For the purpose of this Examination, Examiner will interpret the limitation to mean “wherein the first result and the second result complete the communication between the first service and the second service,” which is the intended result of receiving the first result and the second result.
Claim 25 discloses “wherein the first result and the second result complete the service.” For the purpose of this Examination, Examiner will interpret the limitation to mean “wherein the first result and the second result complete the communication between the first service and the second service,” which is the intended result of receiving the first result and the second result.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-13, 15-17, 19, 21-26, 28-31, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2015/0040145 A1 to Partridge.
Regarding Claim 1, Partridge discloses a computer-implemented service component management method, comprising:  	receiving a first service component-oriented information entity by an instance of a first service component for performing a first service (FIG 2A step 220, 0020, and 0036 provides for receiving an indication, i.e. first service component-oriented information entity, by an instance of hub application 112 for performing a first service of retrieving integration point definitions), wherein the instance of the first service component processes the first service component-oriented information entity (FIG 2A step 222 and 0037 provides for wherein the instance of hub application 112 processed the indication at step 222) and returns a first result (FIG 2A step 224 and 0037 provides for modifying a GUI as a result);  	in response to said receiving, the first service component generating a second service component-oriented information entity for a second service component for performing a second service different from and associated with the first service (0020, 0041, and 0063 provides for in response to said receiving, the hub application 112 generating an inter-application communication/IAC message, i.e. second service component-oriented information entity, for node application 114, i.e. for the second service component, wherein node application 112 performs “calling a corresponding method” service different from and associated with “retrieve integration point definitions” service of hub application 112), wherein the second service component-oriented information entity comprises a uniform resource identifier (URI) of a target service component (0041 provides for wherein the IAC message comprises a generated URL string formatted according to URI syntax, wherein the URL string is of context and state data, i.e. a target service component), and wherein the URI of the target service component corresponds to one or more second service components including the second service component (0041 provides for wherein the generated URL string corresponds to node application 114 ), the second service component-oriented information entity further comprising an event and data about the event (0017 and 0041 provides for wherein the IAC message comprises “context, state data, and other information,” i.e. an event and data about the event);  	sending the second service component-oriented information entity to an instance of the second service component (0022 and 0041-0042 provides for hub application 112 sending the IAC message to an instance of node application 114), wherein the instance of the second service component processes the second service component-oriented information entity (0043 and 0053 provides for wherein the instance of node application 114 processes the URL string of the IAC messages) and returns a second result (0054-0055 provides for node application 114 generating a callback URL as an execution result);  	receiving the second result by the first service component (0059 provides for hub application 112 receiving the callback URL), wherein the first result and the second result when combined provide a service comprising the first service and the second service (Examiner interprets this to be an intended use limitation).
Regarding Claim 3, Partridge discloses further comprising creating an instance of the second service component in response to said receiving the information entity (FIG 2A step 224, 0020, and 0037 provides for creating an UI element), wherein said creating comprises:  	acquiring executable program code corresponding to the second service component (0003 provides for acquiring application code);  	executing the executable program code (0014 provides for executing the application code); and  	allocating an execution environment to the executable program code (0014 provides for allocating a sandboxed environment).
Regarding Claim 6, Partridge discloses the method of claim 1, wherein the URI of the target service component also comprises parameters that are determined according to the event received by the first service component (0041 and 0043 provides for a URI comprising parameter values that are determined according to the components in the string), wherein the parameters are used for indicating set entries of the second service component (0041-0042 provides for wherein the parameters are used for indicating the context/set entries of node application 114) and wherein the event is selected from the group consisting of: an event generated when a control on a user interface (UI) corresponding to the first service component is triggered; a set system event (0017 and 0061 provides for passing the context of an IAC message after completing analysis); and a set non-system event.
Regarding Claim 7, Partridge discloses the method of claim 1, further comprising processing the second service component-oriented information entity using the instance of the second service component (0020, 0041, and 0063 provides for processing the IAC message using the instance of node application 112), wherein said processing the second service component-oriented information entity comprises executing an operation corresponding to the event included in the second service component-oriented information entity according to the data included in the second service component-oriented information entity (0021, 0041, and 0064 provides for executing an operation/task corresponding to the context of an IAC message according to the state data and other information of the IAC message);  	wherein when the second service component-oriented information entity comprises at least the URI of the target service component and the event (0041 provides for wherein when the IAC message comprises a generated URL string formatted according to URI syntax and the context), the URI of the target service component further comprises information for characterizing a broadcast event (0016 provides for the URI scheme characterizes capabilities to be advertised, i.e. a broadcast event), wherein said sending the second service component-oriented information entity to the second service component comprises:  		determining at least one second service component registered to listen to the event according to the information included in the URI of the target service component in the second service component-oriented information entity and used for characterizing the broadcast event (0016, 0019, and 0031 provides for determining at least one node application 114 is registered to listen to the capabilities according to the context included in the URI in the IAC message and used for characterizing the advertised capabilities); and  		sending the second service component-oriented information entity to the second service component registered to listen to the event (0019 provides for sending the IAC message to the node application 114 registered to listen for advertised capabilities).
Regarding Claim 8, Partridge discloses the method of claim 1, wherein the second service component-oriented information entity further comprises indication information that is used for determining the ongoing processing operation by the second service component (0022-0023 provides for wherein the IAC message further comprises URL strings, i.e. indication information, that is used for determining an IAC response), wherein the indication information comprises first indication information that is used for indicating whether the first service component and the second service component are in the same service component group (0017 and 0022 provides for wherein the URL strings comprise indication for whether the hub application 112 and the node application 114 execute the IAC messaging protocol), wherein the service component group comprises at least two service components and is set according to a service scenario (0017 provides for wherein the IAC messaging protocol comprises applications 106, such as hub application 112 and node application 114, and is set according to hub and spoke architecture/service scenario), wherein the indication information further comprises second indication information that is used for indicating whether the target service component needs to enter a specified state (0022-0023, 0037, and 0041 provides for wherein the URL strings further comprise coordinating state changes) or for indicating an interactive mode between the target service component (Examiner interprets this to be an alternative limitation) and a user interface (0037 provides for a GUI), wherein the interactive mode comprises at least one of the following modes:  		a shown-active mode; and  		a shown-inactive mode (Examiner interprets this to be an alternative limitation); and  	wherein the specified state comprises at least one of the following states:  		a hidden state, in which the service component runs in the background and is invisible to a user (FIG. 1, 0041, and 0049 provides for wherein the state data of the IAC message is not visible when the hub application appears in the foreground);  		a shown-inactive state, in which the service component is visible to a user but does not respond to a user input; and  		a shown-active state, in which the service component is visible to a user and responds to a user input.
Regarding Claim 9, Partridge discloses the method of claim 1, wherein the second service component-oriented information entity further comprises at least one of: 	a URI of the first service component (0016 and 0041 provides for a URI); and  	a component identifier (ID) of the second service component, wherein the component ID is used for indicating an instance corresponding to the ID among the multiple instances when the second service component has multiple instances.
Regarding Claim 10, Partridge discloses the method of claim 1, wherein the second service component is one of a local service component (FIG. 1 provides for node application 114 is local to mobile device 100) and a remote service component (Examiner interprets this to be an alternative limitation), wherein said sending the second service component-oriented information entity to the instance of the second service component comprises:  	determining whether the second service component is a local service component or is a remote service component (FIG. 1 and 0017 provides for determining whether node application 114 follows the IAC protocol between applications);  	if the second service component is a remote service component (Examiner interprets this to be an alternative limitation), then sending the second service component-oriented information entity to a server corresponding to the second service component; and  	after sending the second service component-oriented information entity to the server corresponding to the instance of the second service component:  		receiving a result of processing the second service component-oriented information entity sent by the server; and  		sending the result sent by the server to the first service component.
Regarding Claim 11, similar rejection where the method of claim 1 teaches the method of claim 11.
Regarding Claim 12, Partridge discloses the method of claim 11, wherein the event is selected from the group consisting of: an event generated when a control on a user interface corresponding to the first service component is triggered; a set system event (0017 and 0061 provides for passing the context of an IAC message after completing analysis); and a set non-system event.
Regarding Claim 13, Partridge discloses the method of claim 11, wherein said generating the first service component-oriented information entity comprises: 	determining, with the first service component, the target service component, wherein the target service component is configured with the event according to the received event (0016-0017 and 0040-0042 provides for determining, with the hub application 112, the destination, wherein the destination is configured with the context and state data); and  	writing, with the first service component: the uniform resource identifier of the target service component to a corresponding field of the first service component-oriented information entity (0016, 0027, 0036, and 0041 provides for writing the URI to a corresponding field of the indication at step 220), and the received event (0016 and 0041 provides for URI) and/or data to a corresponding field of the first service component-oriented information entity.
Regarding Claim 15, Partridge discloses the method of claim 11, further comprising:  	receiving a second service component-oriented information entity sent by a third service component comprising a component of the service (FIG. 3C and 0064-0066 provides for receiving a workflow sent by VM mgmt. application 304 comprising Vendor A warranty); and  	processing the second service component-oriented information entity, wherein said processing the second service component-oriented information entity comprises, executing an operation corresponding to the event included in the second service component-oriented information entity according to data included in the service component-oriented information entity (0021, 0041, and 0064-0066 provides for processing the workflow, wherein said processing comprises executing an operation/task corresponding to the context included in the IAC message according to the data included in the IAC messages).
Regarding Claim 16, similar rejection where the method of claim 1 teaches the device of claim 16.
Regarding Claim 17, similar rejection where the method of claim 3 teaches the device of claim 16.
Regarding Claim 19, similar rejection where the method of claim 10 teaches the device of claim 19.
Regarding Claim 21, similar rejection where the method of claim 6 teaches the device of claim 21.
Regarding Claim 22, similar rejection where the method of claim 7 teaches the device of claim 22.
Regarding Claim 23, similar rejection where the method of claim 8 teaches the device of claim 23.
Regarding Claim 24, similar rejection where the method of claim 9 teaches the device of claim 24.
Regarding Claim 25, similar rejection where the method of claim 11 teaches the first service component of claim 25.
Regarding Claim 26, similar rejection where the method of claim 13 teaches the first service component of claim 26.
Regarding Claim 28, similar rejection where the method of claim 7 teaches the first service component of claim 28.
Regarding Claim 29, similar rejection where the method of claim 1 teaches the terminal device of claim 29.
Regarding Claim 30, similar rejection where the method of claim 1 teaches the non-transitory computer-readable medium of claim 30.
Regarding Claim 31, similar rejection where the method of claim 3 teaches the non-transitory computer-readable medium of claim 31.
Regarding Claim 34, similar rejection where the method of claim 10 teaches the non-transitory computer-readable medium of claim 34.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2016/0191603 A1 to Marangappanavar et al discloses a web feed service component.
WO 2008068524 A2 discloses communication service components.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459